Title: To George Washington from Nathaniel Gorham, 10 March 1789
From: Gorham, Nathaniel
To: Washington, George



Sir
New York March 10th 1789

I sincerly congratulate your Excellency upon the unanimous call which you have received from your Country to preside over its Councill & to execute its Laws—that it may be an event conducive to the wellfare of the People and of happiness and honor to yourself is my most earnest wish.
It would have afforded me great pleasure to have taken a part in the Legislature of the new Government had my private affairs admited thereof—but the necessary attention to a large and young Family forbad it.
My situation however is such that it would be very agreable and convenient to me to execute the duties of the principal Revenue Officer in Massachusetts—provided I might be so happy as to meet your Excellencys approbation and nomination to that Office.
As I can easily conceive Sir that you may be much incommoded with applications of this kind I shall endeavour to give your Excellency as little trouble as possible.
And shall therefore only observe that I have been nineteen years in the public service. that I lost a large proportion of my property by the destruction of Charlestown in the begining of the late War—and that I have a Family of nine Children.
Any of the Gentm. from Massachusetts will be able Sir to inform you in what light my appointment woud probably be

viewed by the People of that State—praying that the best of heavens blessings may attend you—I remain with every sentiment of esteam and respect Your Excellencys most Humble Servant

Nathaniel Gorham

